Citation Nr: 1425379	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-08 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to February 1992, with prior unconfirmed service from June to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

During the current appeal, and specifically in January 2013, the Veteran also testified at a videoconference hearing at the Pittsburg RO.  A transcript of the testimony has been associated with the Veteran's Virtual VA claims folder.  

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran was also diagnosed as having obsessive-compulsive disorder, generalized anxiety disorder, mood disorder, and depressive disorder not otherwise specified (NOS).  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim for a psychiatric disorder and is keeping with the Court's holding in Clemons.

To establish jurisdiction over the claim, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  Thus, the Board is granting this aspect of the Veteran's appeal.  

The underlying de novo claim for service connection for a psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a July 2009 rating decision, the RO denied the Veteran's claim of service connection for a psychiatric disorder, including PTSD, on the basis that the evidence did not demonstrate a confirmed diagnosis of PTSD or other psychiatric disorder that was causally or etiologically related to the Veteran's military service.   

2.  The evidence received since the July 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, including PTSD, and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The July 2009 rating decision which denied service connection for a psychiatric disorder, including PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  

2.  The evidence received subsequent to the July 2009 rating decision is new and material, and the previously denied claim for service connection for a psychiatric disorder, including PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384  (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II.  Claim to Reopen

In the current appeal, the Veteran contends that he developed a psychiatric disorder, to include PTSD, after encountering several traumatic events while serving in Panama during his period of military service.  In this regard, the Board observes that the Veteran's claim for service connection for PTSD was last considered and denied in the July 2009 rating decision.  In that decision, the RO denied this claim on the basis that the evidence of record was absent a confirmed diagnosis of PTSD.  The RO also determined that the Veteran's diagnosed psychiatric disorders were not related to his military service.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement with regard to this decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  

The evidence associated with the claims file subsequent to the July 2009 rating decision includes, but is not limited to, VA treatment records dated from August 2010 to April 2011; the June 2011 VA examination report; duplicate VA treatment records dated from February 2003 to December 2004; and VA treatment records dated from April 2011 to June 2012 (which have been uploaded and scanned into the Virtual VA claims processing system).  

Review of the February 2003 VA treatment report reflects that the Veteran's treating psychiatrist at the VA, K.K., M.D., took note of, and learned additional details about the Veteran's period of military service.  According to Dr. K., once the Veteran began describing some of his in-service experiences while working as a military policeman, it became clear why he had not responded to his therapy.  She noted that she had previously misdiagnosed the Veteran with having generalized anxiety disorder, because what she had perceived as a possible mood disorder with generalized anxiety features was probably in actuality his PTSD.  Dr. K. noted that the Veteran had been reluctant to discuss his specific in-service traumas until now.  According to Dr. K., given her experience working with veterans, she noticed that symptoms experienced by military police officers are somewhat atypical from combat veterans in the field.  Dr. K. took note of some of the Veteran's in-service experiences, as reported by him, and further took note of the Veteran's psychiatric symptoms, to include impaired sleep, and ongoing thoughts, nightmares and flashbacks surrounding the in-service events.  Based on his discussion with, and evaluation of the Veteran, Dr. K. diagnosed the Veteran with provisional PTSD with significant mood and anxiety features.  

The more recent VA treatment records (generated since the July 2009 rating decision) reflect that the Veteran continued seeking treatment with Dr. K. at the VA medical center (VAMC).  During an August 2010 treatment session, Dr. K. determined that the Veteran had diagnoses of PTSD, dysthymic disorder, and mood disorder associated with medical condition.  At the April 2011 treatment visit, Dr. K. noted that the Veteran's mood was stable, and continued the diagnosis of PTSD.  

Because the RO in July 2009 denied the claim, in part, because the Veteran did not have a confirmed diagnosis of PTSD that met all the diagnostic criteria as specified in the Diagnostic and Statistical Manual of Mental Disorders, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Indeed, the newer treatment records reflected a definitive diagnosis of PTSD rather than provisional PTSD.  The Court has indicated that a corroborative medical opinion can constitute new and material evidence when it "added some weight to and tended to confirm the validity of the former medical opinions considered . . . as part of a final disallowance" and there is a "reasonable possibility that the opinion could change the outcome of the appellant's claim on the merits."  Bostain v. West, 11 Vet. App. 124, 128 (1998) (citing Molloy v. Brown, 9 Vet. App. 513, 515-17 (1996) and Paller v. Principi, 3 Vet. App. 535, 538 (1992)).  

As a result, the Board finds that the medical diagnosis provided by Dr. K. in the August 2010 and April 2011 VA treatment reports, all of which are presumed credible, (see Justus v. Principi, 3 Vet. App. 510, 513 (1992)), constitute new and material evidence.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a psychiatric disorder, including PTSD, is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for a psychiatric disorder, including PTSD, this portion of the Veteran's appeal is granted.


REMAND

The Veteran contends that his current psychiatric problems originated in, and are the result of, several traumatic experiences he encountered while serving in the military.  According to the Veteran, he served with the 511th Military Police Company (511th MP Co), and his unit was deployed to different locations throughout the world to help perform various security missions.  The Veteran further noted that his unit was involved in the invasion of Panama in 1989.  According to the Veteran, Operation Just Cause, or the invasion of Panama, commenced on December 19, 1989, and during this invasion, he was tasked with escorting a convoy of mechanized infantry to the Comandancia (the then-President's control center) where they set up perimeter security around the building as the infantry attacked it.  The Veteran recalled witnessing the wounding and death of American and Panamanian soldiers during this period of combat.  After the invasion was over, the Veteran stated that his unit became part of the law enforcement and was assigned to work in different areas in Panama City.  According to the Veteran, he was assigned to an area where there was a great deal of poverty and vigilante justice, and he recalled one particular episode wherein he witnessed a man being tied to a telephone pole and beaten to death with garden tools by the villages in that the town.  According to the Veteran, he was helpless in trying to stop this.  See January 2003 Statement; see also January 2013 Hearing Transcript (T.), pp. 3-4.  

The Veteran has been afforded five VA psychiatric examinations throughout the pendency of his appeal.  At the January 2003 VA examination, the Veteran provided his military history, and once again recounted the stressful events he witnessed and experienced in service.  After interviewing the Veteran and conducting a mental evaluation of him, the VA examiner diagnosed him with having generalized anxiety disorder that is unrelated to his military service.  According to the examiner, the Veteran did not meet the DSM-IV diagnostic criteria for a diagnosis of PTSD.  In reaching this conclusion, the examiner noted that the Veteran did not cite any stressor that would meet criterion A for the diagnosis and did not present with symptoms consistent with the diagnosis.  

The Veteran was afforded another VA psychiatric examination in June 2003, at which time, he provided a more detailed account of his in-service experiences, and once again described witnessing the fatal beating of a man who had been tied to a telephone pole by a crowd of people while stationed in Panama.  After interviewing the Veteran regarding his in-service experiences and the symptoms he has experienced as a result, the examiner agreed with the January 2003 VA examiner, and found no evidence of exposure to a traumatic stressor that would meet the DSM-IV diagnostic criteria for a diagnosis of PTSD.  The examiner further noted that the Veteran did not report specific symptoms of PTSD in the areas of autonomic arousal, avoidance, intrusive thoughts or recollections or guilt.  According to the examiner, the Veteran only reported ongoing anxiety, irritability and occasional dreams of being in service, but did report very specific and classic symptoms of obsessive-compulsive disorder without insight which has not been evaluated or treated prior to this day.  

The Veteran underwent another VA examination in December 2006 and after interviewing and conducting a mental examination of the Veteran, this examiner also diagnosed the Veteran with having obsessive-compulsive disorder that was unrelated to service.  In reaching this conclusion, the examiner noted that the Veteran was unable to recall specific details of his reported stressors, and only provided vague descriptions of events that reportedly occurred to him.  According to the VA examiner, this was extremely rare when individuals have experienced a traumatic event, and thus suggests that the Veteran did not experience any incidents that fall under Criterion A required for a diagnosis of PTSD.  The VA examiner further noted that the Veteran's reported stressors during this evaluation were inconsistent with his reported stressors during his prior compensation and pension evaluation, which again brought into question the validity of his reported stressors.  

The subsequent VA examiners (May 2009 and June 2011 VA examiners) also determined that the Veteran did not fulfill the diagnostic criteria for PTSD.  Both examiners appear to have relied on the previous VA examiners' opinions in finding that the Veteran did not fulfill the diagnostic criteria for PTSD.  In reaching their conclusions, both examiners noted that the Veteran's description of events was not consistent with a DSM-IV criterion A for a stressor and the frequency and intensity of the symptoms reported would not meet the criterion for PTSD.  Both examiners also appear to have based their conclusion on the understanding that the Veteran had undergone five VA examinations and had described inconsistent stressors over the course of these evaluations.  

However, in reviewing all five examination reports, the Board notes that the Veteran has consistently reported that his unit was deployed to, and participated in, the invasion of Panama, and helped escort the infantry in the attack and seizure of the Comandancia, which was the then-President's command center.  The Veteran has repeatedly stated that he and his unit helped set up perimeter security during the seizure of the Comandancia.  He has also stated during each examination that he witnessed the severe wounding of many servicemen, both American and Panamanian, during this seizure.  Additionally, the Veteran has also repeatedly described witnessing episodes of vigilante justice while stationed in Panama, and specifically recalled an incident wherein he watched as a man was tied to a pole and beaten to death with garden equipment by the villagers.  

Furthermore, the Veteran's DD 214 reflects that his military occupational specialty (MOS) was that of military police, and documentation from the U.S. Armed Services Center for Unit Records Research (CURR) confirms that the 511th MP Co participated in the invasion of Panama.  It was further noted that the 4th Battalion, 6th Infantry (mechanized) participated in the seizure of the Comandancia.  Although this documentation did not reference the involvement of the 511th MP Co during the seizure, it does confirm that the Veteran's unit was inside Panama city and participated in the invasion of Panama in December 1989.  The Board also finds the Veteran's assertions that the 511th MP Co escorted the mechanized infantry to the command center, set up perimeter security around the building as the infantry attacked it, and witnessed the wounding of many soldiers during the attack, to be credible.  As such, the Veteran's reported in-service stressors regarding his participation in the invasion of Panama and having witnessed the attack and seizure of the Comandancia in December 1989 have been corroborated.   

In addition, the Board notes that none of the VA examiners have appropriately addressed the PTSD diagnosis rendered by Dr. K.  Although a majority of the VA examiners acknowledged treatment records issued by Dr. K. diagnosing the Veteran with having PTSD, they did not address the significance of these findings, nor did they discuss why these records should be discounted.  The June 2011 VA examiner noted that these findings were based on the Veteran's reported statements without any testing or specification of stressors.  However, in the February 2003 VA treatment report, Dr. K. did discuss some of the Veteran's reported in-service stressors when rendering her diagnosis of provisional PTSD with significant mood and anxiety features.  

In light of the fact that some of the Veteran's in-service stressors have been confirmed and conceded, and the VA examiners based their conclusions (that the Veteran did not present with a specific or identifiable stressor that would fall under the DSM-IV Criterion A stressor requirements for PTSD), partially on the understanding that the Veteran had reported inconsistent stressors throughout the course of his evaluations, the Board finds these opinions to be invalid and inadequate for purposes of determining whether the Veteran has a current diagnosis of PTSD.  Also, in reviewing every VA examination report, the Board notes that the VA examiner, after determining that the Veteran did not experience any traumatic incidents that met the requirements of Criterion A in accordance with the DSM-IV, failed to provide a discussion as to whether any requirements under Criterion B through F had been met.  Moreover, the Veteran has yet to undergo a VA examination utilizing a Disability Benefit Questionnaire (DBQ).  DBQs are documentation tools designed to provide a summary of medical information in a standardized format to expedite the Compensation and Pension claims process.  DBQs are disease specific and are designed to be easy for clinicians to use, compared to existing templates, while succinctly providing the precise medical evidence needed to make decisions on Veteran's disability benefits claims.  As such, the Board finds that the Veteran should be afforded another VA psychiatric examination that utilizes the new DBQ format to determine whether he has met the diagnostic criteria sufficient for PTSD in light of his conceded in-service stressors, and if so, whether the evidence of record links the diagnosis of PTSD to the conceded stressors.  

Regarding the non-PTSD portion of the claim for service connection for a psychiatric disorder, review of the Veteran's VA treatment records reflect ongoing treatment for, and diagnoses of obsessive-compulsive disorder, generalized anxiety disorder, depressive disorder not otherwise specified (NOS), dysthymic disorder and mood disorder.  As previously discussed above, the Veteran has been afforded VA examinations in January 2003, June 2003, December 2006, May 2009 and June 2011, and has been interchangeably diagnosed with having generalized anxiety disorder and/or obsessive-compulsive disorder at these examinations.  The January 2003, May 2009 and June 2011 VA examiners determined that the Veteran's generalized anxiety disorder was unrelated to his military service, and the June 2003 and December 2006 VA examiners determined that the Veteran's obsessive-compulsive disorder was in no way related to his military history.  Unfortunately, none of the VA examiners provided a sufficient explanation to support their conclusion that the Veteran's diagnosed psychiatric disorders were not related to his military service.  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two-"[A] medical opinion...must supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In light of the inadequate medical opinion, the Board finds that on remand, another VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to the likelihood that a current psychiatric disorder had its onset during active service, and/or as a result of service, is necessary to decide the claim.  

As this matter is being remanded for further development, the RO should also attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notification letter pertaining to the claim for service connection for an acquired psychiatric disorder, to include PTSD.  

2.  Request records of relevant psychiatric treatment that the Veteran may have received at the VA medical center (VAMC) in Pittsburgh, Pennsylvania since June 2012.  Copies of such records which are available should be associated with the claims folder.  

3.  After any additional records are associated with the claims file and/or scanned into the Virtual VA claims processing system, provide the Veteran with an appropriate mental health examination utilizing the new DBQ forms to determine the etiology of the his PTSD, generalized anxiety disorder, obsessive-compulsive disorder and any other diagnosed psychiatric disorder.  Because this examination will partially be conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder, a copy of all pertinent medical records on Virtual VA, and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  A complete explanation for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting explanation for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's statements of record.  

Regarding the claim for a non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GAD, obsessive-compulsive disorder, and any other currently diagnosed psychiatric disability is related to active service.  The examiner must also address any lay statements of ongoing psychiatric symptoms since service discharge.  

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran does not meet the criteria, then the VA medical records that provide diagnoses of PTSD must expressly be commented on.  If the examiner finds that the Veteran meets such criteria, then the January 2003, June 2003, December 2006, May 2009 and June 2011 VA psychiatric examinations must be discussed.  The examiner must provide an opinion as to whether PTSD can be related to the Veteran's conceded stressor or stressors to include, serving in 511th MP Co and participating in the Panama invasion in December 1989; escorting the mechanized infantry unit to La Comandancia and witnessing the attack and seizure of this control center; witnessing American and Panamanian servicemen become injured and possibly killed as a result of wounds sustained during this operation; being exposed to all forms of vigilante justice while being assigned to a crime-ridden city in Panama, to include witnessing a man being tied to a pole and beaten to death by garden equipment by the villagers.  

Additionally, the examiner should provide an opinion as to whether the Veteran's conceded stressor or stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


